Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 12-10-2021, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Reasons for Allowance
Claims 22-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 22 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the spectrum data obtained based on the triqqer siqnal reflects both of 1) first spectrum information related to the continuum emission havinq overall intensity values for a predetermined wavelenqth ranqe and 2) second spectrum information related to the element specific emission havinq intensity values of one or more spectral peaks within the predetermined wavelenqth ranqe, and wherein the controller further confiqured to provide, by usinq an artificial neural network, diaqnostic information on whether the tarqet is related to a disease, and the artificial neural network has been trained based on a spectrum data which reflects 1) first spectrum information related to the continuum emission havinq overall intensity values for a predetermined wavelenqth ranqe and 2) second spectrum information related to the element specific emission havinq intensity values of one or more spectral peaks 
Claims 23-29 are allowable based upon their dependency. 
As to Claim 30 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the spectrum data obtained based on the trigger signal reflects both of 1) first spectrum information related to the continuum emission having overall intensity values for a predetermined wavelength range and 2) second spectrum information related to the element specific emission having intensity values of one or more spectral peaks within the predetermined wavelength range, and wherein the controller further configured to provide, by using an artificial neural network, diagnostic information on whether the target is related to a disease, and the artificial neural network has been trained based on a spectrum data which reflects 1) first spectrum information related to the continuum emission having overall intensity values for a predetermined wavelength range and 2) second spectrum information related to the element specific emission having intensity values of one or more spectral peaks within the predetermined wavelength range, in combination with the rest of the limitations of the claim. 
Claims 31-36 are allowable based upon their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jonathon Cook
AU: 2886
December 22, 2021

/Shawn Decenzo/Primary Examiner, Art Unit 2877